DETAILED ACTION
Original claims 1 – 11 were filed on August 30, 2019.  With the preliminary amendment of August 30, 2019, no claims have been cancelled, claims 3, 5 – 6, and 9 – 11 have been amended, and no claims have been added.  Claims 1 – 11 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance 
Group I, claims 1 – 2, a, and 10 – 11, drawn to polypeptides having an amino acid sequence in which the amino acid residue at the 193-position in an amino acid sequence of a polypeptide of horseshoe crab factor B 1s substituted with a cysteine (Cys) residue.
Group II, claims 3 – 7, drawn to nucleic acid molecules encoding an amino acid sequence in which the amino acid residue at the 193-position in an amino acid sequence of a polypeptide of horseshoe crab factor B 1s substituted with a cysteine (Cys) residue and methods of making the encoded protein.
Group III, claim 9, drawn to a method for measuring endotoxin using a polypeptide having an amino acid sequence in which the amino acid residue at the 193-position in an amino acid sequence of a polypeptide of horseshoe crab factor B 1s substituted with a cysteine (Cys) residue.
The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-III appears to be that they all relate to variant factor B proteins having a substitution at position 193 with cystine.  However, such variant factor B proteins were obvious over the prior art as follows.   Muta et al, 19931 teaches the T. Tridentatus factor B protein set forth by SEQ ID NO: 2 herein.  Based on homology with Limulus pro-clotting proteases, Muta teaches (p21386 ¶7) that the cysteine residue at position 177 (position 154 in the mature protein) would form a disulfide with a cysteine residue at position 193 (position 170 of the mature protein). However, residue 193 of SEQ ID NO: 2 is an alanine residue.  It is well known in the art that disulfide bonds of a serine protease affect the activity and thermal stability of the enzyme.  For example, Ogino et al, 2001 
Species Election
Each of groups I-III encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 3, and 7 are generic.   

Invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”2.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If group I (claims 1 – 2, 8, and 10 – 11) is elected, elect:
One specific variant factor B protein (SEQ ID NO, where every residue is designated). 
If group II (claims 3 – 7) is elected, elect
One specific variant factor B protein (SEQ ID NO, where every residue is designated). 
If group III (claims 9) is elected, elect:
One specific variant factor B protein (SEQ ID NO, where every residue is designated). 
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that 
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All documents cited herein are listed on the IDS of November 29, 2019.
        2 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).